Citation Nr: 0204348	
Decision Date: 05/10/02    Archive Date: 05/17/02

DOCKET NO.  01-07 895	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
bilateral hearing loss and, if so, whether all the evidence 
both old and new warrants the grant of service connection.

2.  Entitlement to an increased rating for arthritis of the 
thoracic spine, currently rated as 10 percent disabling.

3.  Entitlement to an increased rating for lumbosacral strain 
with arthritis, currently rated as 10 percent disabling.


WITNESS AT HEARINGS ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The veteran's DD Form 214 shows active military service from 
August 1975 to December 1978 and 12 years of prior active 
service.

This case comes before the Board of Veterans' Appeals (Board) 
from a May 2000 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

The veteran was afforded a hearing before the undersigned 
Board member at the RO in January 2002.  A transcript of that 
hearing has been associated with the record on appeal. 

The Board notes that the RO characterized the issue in this 
case as that of service connection for bilateral hearing 
loss.  Review of the claims file shows that, as will be 
discussed below, entitlement to service connection for this 
disorder was previously denied by the RO a June 1992 rating 
decision.  While the veteran was notified of the decision, he 
did not complete an appeal within the applicable period of 
time required by law, and the decision became final.  38 
U.S.C.A. § 7105 (West 1991).  The submission of new and 
material evidence by a claimant to reopen a previously denied 
claim is a jurisdictional prerequisite to the reexamination 
of the veteran's claim by the Board.  Barnett v. Brown, 83 
F.3d 1380, 1383 (Fed.Cir. 1996); Butler v. Brown, 9 Vet. App. 
167, 171 (1996); 38 U.S.C.A. §§ 5108, 7104(b) (West 1991 & 
Supp. 2001).  Accordingly, even though the RO found that new 
and material evidence sufficient to reopen the veteran's 
claim for service connection for bilateral hearing loss had 
been received, the Board has recharacterized this issue on 
appeal as whether new and material evidence has been 
submitted that is sufficient to warrant the reopening of the 
respective claim.  

The Board also observes that the veteran submitted additional 
evidence, accompanied by a waiver of RO consideration, in the 
course of the above-mentioned January 2002 hearing.  In 
pertinent part, it appears that he raised the issue of 
entitlement to VA vocational rehabilitation benefits.  This 
issue has not been adjudicated by the RO and is referred to 
the RO for appropriate action.


FINDINGS OF FACT

1.  Entitlement to service connection for bilateral hearing 
loss was denied by the RO in a June 1992 rating decision.  
The veteran, in a July 1992 letter was apprised of his 
procedural and appellate rights; however, a notice of 
disagreement was not received within the subsequent one-year 
period.  

2.  The evidence submitted since the June 1992 rating 
decision includes new evidence that bears directly and 
substantially upon the specific matter under consideration 
which is so significant that it must be considered in order 
to fairly decide the merits of the claim.

3.  Bilateral hearing loss was not shown during active 
service or for many years after service separation.  The 
record contains no competent evidence attributing the 
veteran's current bilateral hearing loss disorder to active 
service.  

4.  The veteran's service-connected thoracic spine disability 
is manifested by complaints of pain on motion and X-ray 
findings of minimal evidence of degenerative disease; the 
thoracic spine disability is not productive of more than 
characteristic pain on motion.

5.  The veteran's service-connected lumbar spine disability 
is manifested by complaints of pain and muscle spasms and X-
ray findings of degenerative changes; the low back disability 
is not productive of more than lumbosacral strain with 
characteristic pain on motion.

CONCLUSIONS OF LAW

1.  The June 1992 RO rating decision denying entitlement to 
service connection for bilateral hearing loss is final.  
38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. §§ 3.104(a), 
20.302, 20.1103 (2001).

2.  Evidence sufficient since the June 1992 rating decision 
is new and material and the claim for entitlement to service 
connection for bilateral hearing loss is reopened.  
38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156 (effective 
prior to August 29, 2001).

3.  Bilateral hearing loss was not incurred in or aggravated 
by the veteran's active military service, nor may bilateral 
sensorineural hearing loss be presumed to have been incurred 
in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 
1137, 5107 (West 1991 & Supp. 2001); 38 C.F.R. §§ 3.307, 
3.309 (2001).

4.  The criteria for a rating evaluation in excess of 10 
percent for arthritis of the thoracic spine have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 2001); 
38 C.F.R. § 4.71a, Part 4, Diagnostic Codes 5003, 5291 
(2001).

5.  The criteria for a rating evaluation in excess of 10 
percent for low back strain with arthritis have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 2001); 38 C.F.R. 
§ 4.71a, Part 4, Diagnostic Codes 5003, 5295 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board notes there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), now codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West Supp. 2001).  Among other things, 
this law eliminates the concept of a well-grounded claim, 
redefines the obligations of VA with respect to the duty to 
assist, and supersedes the decision of the United States 
Court of Appeals for Veterans Claims (Court) in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. 
Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam 
order), which had held that VA cannot assist in the 
development of a claim that is not well grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  
VCAA, Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096 
(2000);  see also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  VA regulations have also been revised as a result of 
these changes.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to 
be codified as amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159 
and 3.326(a) and is effective from November 9, 2000, except 
that the amendment to 38 C.F.R. 
§ 3.156(a), the second sentence of 38 C.F.R. § 3.159(c), and 
38 C.F.R. 
§ 3.159(c)(4)(iii) apply to any claim to reopen a finally 
decided claim received on or after August 29, 2001).

The Board notes that the VCAA states that nothing in section 
5103A "shall be construed to require the Secretary to reopen 
a claim that has been disallowed except when new and material 
evidence is presented or secured."  However, under the 
provisions of section 5103A(g) the Secretary has proposed to 
provide limited assistance to claimants trying to reopen 
finally decided claims.  See 66 Fed. Reg. 45,620.  As the 
appellant's claim to reopen was received prior to 
August 29, 2001, the Board finds the amendment to 38 C.F.R. 
§ 3.156(a) is inapplicable in this case and the claim must be 
considered based upon the law effective prior to that 
revision.

VA has a duty to notify the veteran and his representative, 
if represented, of any information and evidence needed to 
substantiate and complete a claim.  38 U.S.C.A. §§ 5102, 5103 
(West 1991 & Supp. 2001).  The veteran was notified in rating 
decisions of record during the pendency of this appeal as to 
why his claims for service connection were denied, as well as 
the reasons why increased ratings were not warranted 
concerning his service-connected back disabilities.  Further, 
the statement of the case (SOC) informed the veteran of the 
reasons why his claims for service connection were denied, 
and, in addition, that the medical evidence of record did 
not, in essence, satisfy the requirements of the pertinent 
schedular criteria to warrant disability ratings higher than 
that which was previously awarded the veteran for his two 
service-connected back disabilities.  Additionally, the SOC 
also informed the veteran of the applicable regulatory 
requirements concerning the claims.  The RO considered the 
veteran's claims now on appeal under the pertinent provisions 
of the VCAA.  VA has no outstanding duty to inform the 
veteran that any additional information or evidence is 
needed.  

VA also has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claims.  38 U.S.C.A. 
§ 5103A (West 1991 & Supp. 2001).  Review of the evidentiary 
record does not show that the veteran has indicated that 
there are other medical records which have not been obtained 
by VA and which the review of may be beneficial to his 
claims.  The Board concludes that all reasonable efforts were 
made by the VA to obtain evidence necessary to substantiate 
the veteran's claims.

VA's duty to assist also includes the duty to conduct a 
thorough and contemporaneous medical examination under 
appropriate circumstances.  See 38 C.F.R. § 3.326 (2001); 
Green v. Derwinski, 1 Vet. App. 121, 123 (1991); Lineberger 
v. Brown, 5 Vet. App. 367, 369 (1993); Waddell v. Brown, 5 
Vet. App. 454 (1993).  In this regard, as to the increased 
rating claims now before the Board on appeal, the Court has 
held that where the veteran claims that a disability is worse 
than when originally rated, and the available evidence is 
inadequate to evaluate the current state of the condition, VA 
must provide a new examination.  (emphasis added).  See 
Weggenmann v. Brown, 5 Vet. App. 281, 284 (1993); Olson v. 
Principi, 3 Vet. App. 480, 482 (1992), citing Proscelle v. 
Derwinski, 2 Vet. App. 629, 632 (1992).  Review of the record 
reveals that such examinations were conducted in April 2000 
and February 2001, in which during the course of the 
examination the examiner recorded the veteran's medical 
history and provided comprehensive examination findings.  VA 
has satisfied its duties to notify and to assist the veteran 
in this case.  Further development and further expending of 
VA's resources is not warranted.  

The Board recognizes VA's heightened obligation to develop 
the record and resolve doubt in favor of the veteran in cases 
such as this where the service medical records are incomplete 
and unavailable.  O'Hare v. Derwinski, 1 Vet. App. 365, 367 
(1991).  In this case, the record is shown to only include 
service medical records dated from 1972 to 1978.  However, VA 
made multiple unsuccessful attempts to locate/obtain 
indicated service medical records.

Under the circumstances of this case, where there has been 
substantial compliance with the new legislation and the new 
implementing regulation, a remand would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the claimant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
claimant are to be avoided).

Bilateral Hearing Loss

VA law provides that despite the finality of the prior 
adverse decision a claim will be reopened and the former 
disposition reviewed if new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. 
§ 3.156 (effective prior to August 29, 2001).  

New and material evidence means evidence not previously 
submitted to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) 
(effective prior to August 29, 2001).

The Court has held that VA must reopen a claim when "new and 
material evidence" is presented or secured with respect to a 
previously and finally disallowed claim.  Stanton v. Brown, 
5 Vet. App. 563, 566 (1993).  The standards regarding the 
issue of finality have been reviewed and upheld.  Reyes v. 
Brown, 7 Vet. App. 113 (1994).

The United States Court of Appeals (Federal Circuit Court) 
overruled a holding in Colvin v. Derwinski, 1 Vet. App. 171 
(1991), which limited the reopening of previously denied 
claims based upon "a reasonable possibility that the new 
evidence, when viewed in the context of all the evidence, 
both new and old, would change the outcome."  See Hodge v. 
West, 155 F. 3d 1356 (Fed. Cir. 1998).

Subsequently, the Court held that with regard to petitions to 
reopen previously and finally disallowed claims VA must 
conduct a three-part analysis, first, whether evidence 
submitted is "new and material" under 38 C.F.R. § 3.156(a), 
second, if it finds the evidence is "new and material" 
immediately upon reopening it must determine whether the 
claim is well grounded, based upon all of the evidence, 
presuming its credibility, and third, if the claim is well 
grounded to proceed to the merits, but only after ensuring 
that the duty to assist had been fulfilled.  Elkins v. West, 
12 Vet. App. 209 (1999) (en banc).  However, as noted above, 
on November 9, 2000, the President signed into law the VCAA 
which eliminated the requirement of a well-grounded claim.

With respect to the issue of materiality, the Court has held 
that the newly presented evidence need not be probative of 
all the elements required to award the claim but that the 
evidence must tend to prove the merits of the claim as to 
each essential element that was a specified basis for the 
last final disallowance of the claim.  Evans v. Brown, 9 Vet. 
App. 273, 284 (1996) (citing Caluza v. Brown, 7 Vet. App. 
498, 506 (1995), aff'd 78 F.3d 604 (Fed. Cir. 1996) (table)).

The Federal Circuit Court has held that evidence that is 
merely cumulative of other evidence in the record cannot be 
new and material even if that evidence had not been 
previously presented to the Board.  Anglin v. West, 203 F.3d 
1343 (2000).

Service connection connotes many factors but basically it 
means that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  This may 
be accomplished by affirmatively showing inception or 
aggravation during service or through the application of 
statutory presumptions.  38 C.F.R. § 3.303(a) (2001).

Various regulations provide several devices for establishing 
service connection.  If a chronic disease shown as such in 
service is diagnosed at any time after service, it is service 
connected.  38 C.F.R. § 3.303(b) (2001).  Evidence of 
continuity of symptomatology is only required where 
chronicity is not shown in service or during a presumptive 
period.  Id.  Any disease first diagnosed after service may 
be service connected if all of the evidence, including that 
pertinent to service, shows that it was incurred or 
aggravated by service, without regard to presumptive periods.  
38 C.F.R. § 3.303(d) (2001).

In addition to the laws and regulations cited above in terms 
of entitlement to service connection, organic diseases of the 
nervous system, including sensorineural hearing loss, which 
become manifest to a degree of 10 percent or more within one 
year from the date of separation from service shall be 
considered to have been incurred or aggravated by such 
service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 1991 & Supp. 
2001); 38 C.F.R. §§ 3.307, 3.309 (2001); Hensley v. Brown, 5 
Vet. App. 155 (1993).  

Further, governing VA regulatory provisions set forth 
specific criteria by which hearing loss is deemed to 
constitute a disability for VA purposes.  These provisions 
stipulate, at 38 C.F.R. § 3.385 (2001), that impaired hearing 
will be considered to be a disability when the auditory 
threshold in any of the frequencies 500, 1000, 2000, 3000, 
4000 hertz is 40 decibels or greater; or when the auditory 
thresholds for at least three of the frequencies 500, 1000, 
2000, 3000, or 4000 hertz are 26 decibels or greater; or when 
speech recognition scores using the Maryland CNC Test are 
less than 94 percent.

Satisfactory lay or other evidence that an injury or disease 
was incurred or aggravated in combat will be accepted as 
sufficient proof of service connection if the evidence is 
consistent with the circumstances, conditions, or hardships 
of such service, even though there is no official record of 
such incurrence or aggravation.  38 U.S.C.A. § 1154(b) (West 
1991); 38 C.F.R. § 3.304(d) (2001).

Review of the veteran's available service medical records is 
not shown to include findings reflective of either complaints 
of or treatment associated with hearing loss.  Additionally, 
the report of examination conducted in May 1978 at the time 
of the veteran's service discharge shows that clinical 
evaluation of the veteran's ears was described as normal.  
Also, audiometric examination of the veteran's hearing acuity 
in conjunction with this examination does not reveal findings 
reflective of defective hearing for VA purposes.  See 
38 C.F.R. § 3.385 (2001).  

The record shows that, the veteran submitted a claim for 
service connection for hearing loss in March 1992.  He 
asserted that for the past two years he had suffered from 
numerous problems associated with his ears, that physical 
examination findings showed hearing loss, and that he had 
been exposed to jet engine and munitions noise during his 
period of service.

The report of a VA examination dated shortly following the 
veteran's 1978 service discharge, in February 1979, does not 
show that hearing loss was diagnosed.  

A May 1991 private audiometric examination report shows the 
presence of bilateral impaired hearing. 

In a June 1992 rating decision the RO initially denied the 
veteran's claim for service connection for bilateral hearing 
loss.  The RO indicated that the veteran's service medical 
records showed that the veteran's hearing was shown to be 
within normal limits bilaterally at the time of his 1978 
service discharge examination, and that the service medical 
records were silent with respect to either complaints, 
treatment, or diagnosis during his period of service.  The RO 
also found that there was no record of the presence of 
sensorineural hearing loss manifested to a compensable degree 
within the presumptive period [one year] after the veteran's 
1978 service separation.   The veteran was notified of this 
decision and of his procedural and appellate rights in July 
1992.  He did not appeal this decision within the subsequent 
one-year period.  38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. 
§ 20.1103 (2001).

Also in June 1992 the veteran submitted a photocopy of a July 
1972 service Assignment/Personnel Action document which he 
claimed to indicate showed that audiological examination 
accomplished at that time required him to be reassigned to 
duties not related to the operation of jet engines.  

A July 1992 private medical record shows that the veteran 
complained of bilateral ear soreness.  Right ear eczematoid 
external otitis was diagnosed.  

Service connection for bilateral hearing loss was confirmed 
by the RO in an October 1992 rating decision.  The RO 
determined at that time that the evidence did not provide a 
factual basis to show hearing loss in service or of any 
recent treatment for hearing loss. 

A December 1992 private medical record shows that following 
examination bilateral perforated tympanic membrane was 
diagnosed.  

A March 1993 letter from a private Board certified 
otolaryngologist shows that he had examined the veteran and 
determined that the veteran suffered from chronic otitis 
externa.  The presence of bilateral hearing loss was not 
indicated.  

An August 1993 treatment note, showing that the veteran was 
treated by the above-mentioned private physician, includes a 
diagnosis of possible early otitis externa on the left.  

A September 1993 private treatment record shows a diagnosis 
of otitis media.

A January 1999 VA ambulatory care note shows that the 
examiner opined that the veteran "might have" a left otitis 
externa.  A February 1999 VA ambulatory care note shows a 
diagnosis of chronic ear discomfort.  A past surgical history 
for tympanoplasty at Tampa General Hospital was also noted.  
A March 1999 VA ambulatory care note shows a diagnosis of 
chronic ear pain, and a similar VA treatment note, dated in 
April 1999, shows that audiometric examination findings were 
essentially within normal limits through the primary speech 
frequencies bilaterally.  Also, in April 1999, the veteran 
denied hearing problems.

By letter dated in August 1999 the veteran, in effect, 
requested his claim for "hearing loss" be reopened.  He 
asserted, in part, that recent audiological examination 
conducted at the VA hospital located in Tampa, Florida both 
reported and documented hearing loss which was "attributed 
to my being exposed to high noise levels for extended periods 
of time."  

A January 2000 VA progress note shows that chronic ear 
discomfort was diagnosed.  VA ambulatory care notes dated in 
July and August 2000 are both noted to include a diagnosis of 
chronic ear discomfort.  A December 2000 VA audiological 
consultation report revealed findings reflective of 
essentially normal hearing through the primary speech 
frequencies bilaterally.  

In the course of a January 2001 personal hearing, the veteran 
testified that he first was informed by a VA examiner that he 
had hearing loss.  He described suffering from soreness of 
the ears, and that he had been given drops to use to treat 
this condition.  

The report of a VA audiological examination dated in February 
2001 shows that the examiner reviewed the previous clinical 
records as well as the veteran's claims folder.  The veteran 
reported experiencing bilateral hearing loss, left greater 
than the right, which caused difficulty hearing in a 
classroom setting together with problems hearing speech in a 
clear manner.  The veteran added that these problems began 
during his period of service, causing him to be removed from 
his duty assignment to a position with less noise exposure.  
He indicated that he had been exposed to military noise 
exposure in the form of jet engines, gunfire, and ammunition 
firing.  The examiner noted that the veteran's medical 
history was significant for ear infections which contributed 
to bilateral tympanic perforations.  The veteran informed the 
examiner that he had undergone two tympanoplasty surgeries 
from 1994 to 1996.  Hearing acuity testing results showed the 
presence of bilateral hearing impairment; specifically, mild 
to moderately mixed hearing loss at 3000 hertz and above for 
the right ear and a mild to moderate mixed hearing loss for 
the left ear.  The examiner opined that the conductive 
component of the veteran's hearing loss could not be 
attributed to any acoustic trauma, but was likely due to some 
middle ear/tympanic membrane condition.  It was added that 
the only portion of the veteran's hearing loss which could be 
attributed to acoustic trauma would be the sensorineural 
component.  However, added the examiner, the veteran had 
denied any episodes of unprotected military noise exposure as 
well as unprotected civilian/recreational noise exposure.  

A June 2001 private otolaryngology examination report 
includes an impression of history of bilateral chronic otitis 
and bilateral mixed hearing loss.  A December 2001 
examination report shown to have been completed by the same 
private physician as above shows an impression of chronic 
otitis.  A private medical audiology report, also dated in 
December 2001, includes an impression of mild to severe mixed 
hearing loss bilaterally.  

The veteran, testified at a hearing before the undersigned 
Board member in January 2002.  Concerning his claimed 
bilateral hearing loss disorder, he stated that he used ear 
protection while working as an aircraft mechanic for 12 
years, but that he was not treated during his period of 
service for hearing loss.  He added that he was first treated 
following his service separation for hearing-related problems 
at a VA hospital at which time it was determined that he had 
a certain amount of hearing loss.  He added that he had 
suffered from ear infections since 1992 or 1993, about 2 1/2 
years prior to being found to have hearing loss.  Review of 
the hearing transcript also notes that the veteran was 
wearing a hearing aid.  The veteran also submitted additional 
private medical evidence at the time of the January 2002 
hearing, noting that the medical evidence showed that a 
private physician had related his current hearing loss to his 
service.  

After reviewing the record, the Board finds that new and 
material evidence has been received to reopen the veteran's 
claim of service connection for bilateral hearing loss.  The 
Board points out that as part of the above-referenced October 
1992 rating decision, which confirmed the June 1992 rating 
decision, it was noted that the evidence did not show hearing 
loss in service or of any recent treatment for hearing loss.  
In this case, the above-cited post-October 1992 medical 
evidence does show that the veteran has been treated for 
hearing loss-related problems.  

As the veteran's claim for service connection has been 
reopened, it is necessary to determine whether service 
connection may be granted for bilateral hearing loss.  The 
Board has weighed the probative evidence of record including 
the veteran's testimony provided on appeal.  

The critical question in this case was and remains whether 
there is medical evidence linking any currently diagnosed 
hearing loss to the veteran's period of service.  The 
evidence of record, essentially, contrary to the assertions 
of record made by the veteran, fails to provide such a nexus 
between the veteran's current bilateral hearing loss and his 
period of service.  Nor does the evidence of record provide a 
showing that sensorineural hearing loss became manifest to a 
degree of 10 percent or more within one year from the date of 
the veteran's 1978 separation from service.  See 38 U.S.C.A. 
§§ 1101, 1112, 1113 (West 1991 & Supp. 2001); 38 C.F.R. 
§§ 3.307, 3.309 (2001); Hensley v. Brown, 5 Vet. App. 155 
(1993).  

As previously indicated, the veteran has also proffered his 
own medical opinion that his current problems associated with 
his hearing occurred as a direct result of his being exposed 
to acoustic trauma during his period of active service.  That 
is a medical opinion beyond his competence.  Lay opinions are 
cognizable as evidence only within their competence, which 
does not extend to matters requiring medical expertise such 
as the cause of medical conditions.  Espiritu v. Derwinski, 2 
Vet App. 492 (1992).  The veteran is not shown to have 
medical expertise, and the Board does not find his medical 
opinion competent on the issue currently on appeal.  
Significantly, none of the medical records of treatment for 
hearing loss-related problems include either an opinion of 
the time of its onset earlier than the veteran's first 
documented treatment or an opinion which relates the 
veteran's diagnosed bilateral hearing loss to his claimed 
inservice acoustic trauma.  In fact, as previously discussed, 
a VA examiner in February 2001 essentially discounted such a 
relationship.  Furthermore, while the veteran has claimed 
that a private medical provider has essentially related his 
current hearing loss problems to his period of service, such 
assertion is not shown to be supported by the evidence of 
record.  

The Board again notes it awareness of its heightened 
responsibility to explain its reasons and bases and to 
consider the benefit of the doubt in cases where, as in this 
case, it is shown that a portion of the veteran's service 
medical records are unavailable; however, in the absence of 
competent medical evidence showing a nexus between his 
claimed bilateral hearing problems and his military service, 
there is simply no adequate basis to award service 
connection. 

Based upon the evidence of record, the Board finds 
entitlement to service connection for bilateral hearing loss 
is not warranted.  When all the evidence is assembled VA is 
then responsible for determining whether the evidence 
supports the claim or is in relative equipoise, with the 
veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49, 55 (1990).  As no competent evidence is of record which 
establishes a relationship between a currently diagnosed 
hearing loss disorder and the veteran's period of service and 
the preponderance of the evidence is against the claim, the 
Board finds entitlement to service connection for bilateral 
hearing loss must be denied.  See Rabideau v. Derwinski, 2 
Vet. App. 141 (1992).  The Board is of the opinion that it 
has done all it can to satisfy the duty to explain its 
reasons and bases under O'Hare, supra, and that case's 
progeny.

Increased Ratings

Where entitlement to VA compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a review of the recorded history of a disability is 
necessary in order to make an accurate evaluation, see 38 
C.F.R. §§ 4.41, 4.42 (2001), the regulations do not give past 
medical reports precedence over current findings.  Francisco 
v. Brown, 7 Vet. App. 55 (1994).  Where there is a question 
as to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7 (2001).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled. 38 C.F.R. §§ 4.10, 4.40, 4.45 (2001).  The Court 
has held that the RO must analyze the evidence of pain, 
weakened movement, excess fatigability, or incoordination and 
determine the level of associated functional loss in light of 
38 C.F.R. § 4.40 (2001), which requires the VA to regard as 
"seriously disabled" any part of the musculoskeletal system 
that becomes painful on use.  DeLuca v. Brown, 8 Vet. App. 
202 (1995).

The severity of the veteran's back disorders is ascertained, 
for VA purposes, by application of the rating criteria set 
forth in Diagnostic Codes 5291 (thoracic) and 5295 (lumbar) 
of VA's Schedule for Rating Disabilities (Rating Schedule).  
38 C.F.R. Part 4.  

Degenerative arthritis established by X-ray findings will be 
evaluated on the basis of limitation of motion of the 
specific joint or joints involved.  38 C.F.R. § 4.71a, 
Diagnostic Code 5003 (2001).  See also Diagnostic Code 5010 
(2001).

Under Diagnostic Code 5291, slight limitation of motion of 
the dorsal segment of the spine warrants a zero percent 
evaluation, and either moderate or severe limitation of 
motion warrants a 10 percent evaluation.  In this instance, 
however, as the veteran is shown to have already been 
assigned a 10 percent disability rating, the potential use of 
this diagnostic code is not applicable in this matter.

Diagnostic Code 5295 provides for the evaluation of 
lumbosacral strain.  With characteristic pain on motion a 10 
percent rating is provided.  A 20 percent evaluation is 
warranted for lumbosacral strain where there is muscle spasm 
on extreme forward bending and unilateral loss of lateral 
spine motion in a standing position.

Also, slight limitation of motion of the lumbar segment of 
the spine warrants a 10 percent evaluation.  Moderate 
limitation of motion of the lumbar segment of the spine 
warrants a 20 percent evaluation, and a 40 percent disability 
evaluation requires severe limitation of motion.  38 C.F.R. § 
4.71a, Diagnostic Code Diagnostic Code 5292 (2001).

Additionally, a 10 percent evaluation is for application for 
mild intervertebral disc syndrome, and a 20 percent 
evaluation is warranted for moderate intervertebral disc 
disease with recurring attacks.  38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (2001).

A service medical record dated in June 1974 shows that low 
back pain with transitional vertebrae was diagnosed.  A 
Report of Medical Examination completed in conjunction with 
the veteran's service discharge in May 1978 shows that 
recurrent back pain was diagnosed.  

The veteran submitted a claim for "back injury" in December 
1978.  Mild lumbosacral strain and thoracic spine 
degenerative changes was diagnosed on VA examination in 
February 1979.  Service connection was granted in an April 
1979 RO rating decision for "residuals injury back, 
lumbosacral strain and arthritis thoracic spine," and a 10 
percent disability rating was assigned.  The Board notes that 
the veteran did not perfect an appeal to this decision.  

A VA Medical Certificate dated in June 1990 shows that 
chronic low back pain was diagnosed.  X-rays, also dated in 
June 1990, revealed a diagnosis of very mild narrowing of the 
L5-S1 intervertebral disk space.  A VA outpatient  treatment 
record dated in November 1992 includes a diagnosis of low 
back strain resolved.

In November 1992, the veteran sought an increased rating for 
his service-connected back disability.  Review of a VA 
orthopedic examination report dated in February 1993 includes 
a diagnosis of status post thoracolumbar injury with 
residuals of intermittent acute thoracolumbar sprains and 
degenerative joint disease of the spine by X-ray.  

By an April 1993 rating decision the RO established two 
separate ratings, both assigned 10 percent evaluations, for 
lumbosacral strain residuals with X-ray evidence  of 
degenerative changes and for arthritis of the thoracic spine. 

In an August 1998 rating decision, the RO continued the 
previously assigned separate 10 percent evaluations. 

Review of an April 2000 VA orthopedic examination report 
shows that the veteran reported experiencing non-radiating 
low back pain. He described the pain, occurring daily, as 5 
on a 1 to 10 scale.  He also noted that he used a back brace.  
Examination revealed intact sensory examination to light 
touch.  Deep tendon reflexes were normoactive and symmetric.  
Gait was normal.  Lumbar spine range of motion was reported 
to be 95, 35, 40, and 35 as to flexion, extension, lateral 
flexion, and rotation, respectively.  April 2000 X-rays were 
reported to show normal findings relating to the veteran's 
thoracolumbar spine with minimal evidence of degenerative 
disease.  Mild thoracic scoliotic deformity was noted, 
described as not significant.  The examining physician 
reported that the veteran showed no evidence of motor 
weakness, including movement against varying amounts of 
resistance.  In addition, no evidence of excess fatigability, 
incoordination or painful motion or pain with use was 
demonstrated, despite repetitive testing.  Range of motion 
was described as normal.  The degree of arthritis of the 
thoracic spine was noted to be minimal and degenerative in 
nature.

Following receipt of the veteran's claim for increased 
ratings for his service-connected back disabilities, the RO, 
in May 2000 found that increased ratings were not warranted 
for the veteran's two service-connected back disabilities.  
The veteran thereafter perfected an appeal of this decision.  
The 10 percent ratings assigned by the RO in April 1993 have 
remained in effect since that rating action.

In the course of the veteran's January 2001 personal hearing 
at the RO he testified that he used a prescribed muscle 
relaxer for his back problems.  He added that he experienced 
low back pain which did not radiate into his lower 
extremities.  He also testified that he only had thoracic 
pain when he wore a back support for extended periods of 
time.  The veteran also mentioned that he had back spasms at 
times in the morning.

The report of an October 2001 private chiropractic 
examination shows that the veteran complained of upper and 
lower back pain.  It was also noted that he expressed 
symptoms associated with pain radiating from his back into 
his left buttock.  The report included diagnoses of segmental 
dysfunction of the lumbar spine, lumbar disc syndrome with 
sciatica, lumbar myospasms with myofascitis, and cervical 
myospasms.

As noted above, the veteran also testified before the 
undersigned member of the Board in January 2002.  He 
testified that he had experienced additional symptoms 
concerning his lumbosacral strain with arthritis.  He added 
that he was not taking medication for his back problems.  The 
veteran also mentioned that he was being seen by a private 
chiropractor for both of his service-connected back 
disabilities.  He added that he had soreness as a result of 
his thoracic spine disability.

Based upon its review of the complete evidentiary record, the 
Board finds that the current symptoms and findings relative 
to the veteran's service-connected back disabilities do not 
satisfy the criteria for rating in excess of 10 percent under 
the applicable rating criteria.

The veteran's statements describing his symptoms are 
considered to be competent evidence.  Espiritu, supra.  
However, these statements must be viewed in conjunction with 
the objective medical evidence.  In this regard, the medical 
record, as discussed above, includes clinical findings of 
complaints relating to thoracic and lumbar spine pain and 
spasms.  However, the evidentiary record does not contain 
medical findings which show that his lumbar back injury 
residuals are manifested by findings reflective of moderate 
lumbar spine limitation of motion to a degree of severity 
which would warrant the application of a rating in excess of 
10 percent pursuant to Diagnostic Code 5292.  

In this regard, the April 2000 VA orthopedic examination 
reported findings of normal range of motion.  Furthermore; 
the medical evidence of record shows neither the presence of 
symptomatology reflective of either moderate intervertebral 
disc syndrome with recurring attacks, or lumbosacral strain 
with muscle spasm on extreme forward bending, loss of lateral 
spine  motion, unilateral, in the standing position, to 
warrant a rating in excess of 10 percent pursuant to 
Diagnostic Codes 5293 or 5295, respectively.  Additionally, 
as noted upon VA examination conducted in April 2000, no 
evidence of decreased strength or weakened movement, or 
flare-ups associated with fatigability, decreased 
coordination, or decreased range of motion was  shown to be 
manifested at that time.  See DeLuca, supra.  The Board also 
points out that the veteran's complaints of pain are not 
shown to produce any additional functional limitation than is 
contemplated by the 10 percent rating now in effect.  Id.  
Additionally, concerning the veteran's thoracic spine 
service-connected disability; as noted above, the 10 percent 
evaluation currently assigned pursuant to Diagnostic Code 
5291 is the maximum assignable evaluation under this 
regulation.

Additionally, as current range of motion findings concerning 
the veteran's service-connected back disabilities are noted 
to have been described as normal, increased evaluations 
pursuant to the above-mentioned Diagnostic Codes 5003 or 5010 
are not for application under the facts of this case.

In view of the foregoing, therefore, the Board concludes that 
the preponderance of the evidence is against the veteran's 
claims for increase rating for his service-connected thoracic 
and lumbar spine disabilities.

In rendering this determination the Board has considered all 
pertinent sections of 38 C.F.R. Parts 3 and 4 as required by 
the Court in Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
However, the Board finds no basis which supports higher 
ratings.  The evidence does not reflect that the degree of 
impairment associated with either service-connected back 
disability-more nearly approximates the criteria for the next 
higher evaluation pursuant to 38 C.F.R. § 4.7 (2001).  
Additionally, the evidence is not in equipoise as to warrant 
consideration of the benefit of the doubt rule.  38 C.F.R. § 
4.3 (2001).

Moreover, application of the extraschedular provisions is 
also not warranted in this case.  38 C.F.R. § 3.321(b) 
(2001).  There is no objective evidence that this service- 
connected disability presents such an exceptional or unusual 
disability picture, with such factors as marked interference 
with employment or frequent periods of hospitalization, as to 
render impractical the application of the regular schedular 
standards.  Hence, referral by the RO to the Chief Benefits 
Director of VA's Compensation and Pension Service, under the 
above-cited regulation, was not required.  See Bagwell v. 
Brown, 9 Vet. App. 337 (1996).



ORDER

The veteran's application to reopen his claim of entitlement 
to service connection for bilateral hearing loss is granted.  
Service connection for bilateral hearing loss is denied.  

An increased rating for arthritis of the thoracic spine is 
denied.

An increased rating for low back strain with arthritis is 
denied.



		
	A. BRYANT
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

